Citation Nr: 1022948	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-09 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to recognition of the appellant 
as the "helpless child" of the Veteran based upon permanent 
incapacity for self-support prior to attaining the age of 18 
years.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to December 
1945.  He died in March 1977.  The appellant is seeking 
benefits as the Veteran's child.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  


FINDINGS OF FACT

1.  In an October 1986 rating decision, the RO denied 
entitlement to recognition of the appellant as permanently 
incapable of self-support due to physical or mental 
disability.  The appellant was informed of the RO's decision 
in November 1986, but he did not appeal that decision and it 
became final.  

2.  The evidence received since the October 1986 rating 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of recognition of the appellant as 
permanently incapable of self-support due to physical or 
mental disability, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received and the claim 
of entitlement to recognition as the "helpless child" of 
the Veteran based upon permanent incapacity for self-support 
prior to attaining the age of 18 may not be reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.356 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

If new and material evidence has been submitted, the Board 
may proceed to evaluate the merits of the claim, but only 
after ensuring that VA's duty to assist has been fulfilled.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  
If the Board finds that new and material evidence has not 
been submitted, it is unlawful for the Board to reopen the 
claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

In a rating decision dated in October 1986, the RO denied 
entitlement to recognition of the appellant as permanently 
incapable of self-support due to physical or mental 
disability.  At that time, the RO considered statements from 
the appellant that he was emotionally and mentally 
handicapped, that he had had two jobs that lasted for a short 
period of time, and that he had practically been homebound 
since suffering a major breakdown in 1973, before turning 18.  
The RO also considered a statement from Dr. W.G., dated 
February 1973, wherein he stated that the appellant had 
undergone psychiatric evaluation that month and, in his 
opinion, it was best that the appellant receive homebound 
instruction until the end of the school term.  Also 
considered was a statement from the appellant's school 
counselor, G.V., dated May 1986, which reflects that the 
appellant was able to graduate because he was placed in 
homebound instruction and that, after he felt better, he 
attended summer school during the summer of 1973 to complete 
the graduation requirements.  The RO also considered an April 
1986 lay statement from O.G., which states that the appellant 
suffered a nervous collapse before his 18th birthday, that he 
had been extremely introverted for 30 years, and that he did 
not seem to be able to hold a job for long.  

After considering this evidence, the RO determined that the 
evidence of record did not establish that the appellant was 
helpless and permanently incapable of self-support prior to 
age 18.  The appellant was advised of the RO's determination 
in November 1986 but he did not appeal the RO's decision.  
Therefore, the April 1986 rating decision became final.  See 
38 U.S.C.A. § 7105 (West 2002).  

Since the April 1986 rating decision, the appellant has 
submitted medical evidence that shows he has been diagnosed 
with social phobia, generalized anxiety disorder, paranoid 
disorder, and agoraphobia, as he has been shown to suffer 
from impairment of social functioning and interaction.  See 
psychiatric assessments dated January and February 1987; 
November 1987 Physician's Certification.  This evidence 
documents the appellant's report that his fear of being 
around other people began during his early school years and 
progressed to a point where, by the time he was in the 9th 
grade, his social interactions and functions were nil.  This 
evidence also notes that the appellant suffered a breakdown 
at school, which resulted in his counselor referring him to a 
private physiatrist who recommended homebound instruction.  

The evidence shows that, after graduating from high school, 
the appellant remained home for an extended period of time, 
after which he tried attending college and obtaining a job, 
but he was unsuccessful due to his mental disability.  The 
evidence also shows that the appellant has been unemployed 
since his last job in 1982 and that he does not demonstrate 
independent living capability.  See Id.  The appellant has 
also submitted medical evidence that shows he is totally 
disabled due to his paranoid disorder, anxiety disorder, and 
agoraphobia.  See April 1987 statement from Dr. B.; November 
1987 Physician's Certification; July 2004 Dr. V.G.

Also submitted was a lay statement from E.G., dated July 
2006, which reflects that the appellant's mental impairment 
prevents him from working and he recently saw a physician who 
told him that his problems began 12 years ago.  The appellant 
also submitted statements which reflect that he was unable to 
function in school or during employment because of his 
disability, such that he was unable to do his homebound 
assignments or attend summer school.  Instead, the appellant 
has asserted that he did not complete the graduation 
requirements and that his diploma was signed out of sympathy.  
See appellant's statements dated February and April 2006, 
April 2007.  

In order to reopen this claim, the new evidence submitted in 
support thereof must show that the appellant was permanently 
incapable of self-support due to physical or mental 
disability prior to May [redacted], 1973, his eighteenth birthday.  
See 38 C.F.R. § 3.356.  In evaluating whether permanent 
incapacity for self-support is shown, consideration must be 
given to the following principal factors:

(1)  The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2)  A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3)  It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4)  The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases such as this, the focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday.  See Dobson v. Brown, 4 Vet. App. 
443, 445 (1993).  In other words, for purposes of initially 
establishing helpless child status, the claimant's condition 
subsequent to his or her 18th birthday is not for 
consideration.  However, if a finding is made that a claimant 
was permanently incapable of self-support as of his or her 
18th birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  See Id.  If the 
claimant is shown to be capable of self-support at age 18, VA 
is required to proceed no further.  See Id.

While the evidence listed above is new, in that it was not of 
record at the time of the last final decision, the Board 
finds the evidence is not material because it does not raise 
a reasonable possibility of substantiating the claim.  At the 
outset, the Board notes that the new evidence is dated after 
the appellant's 18th birthday and, thus, does not contain a 
significant amount of information regarding the appellant's 
mental capacity prior to his 18th birthday.  The evidence 
does show that the appellant's social functioning was 
severely impaired before he turned 18 years old and that his 
social impairment resulted in a nervous breakdown and 
homebound school instruction.  However, evidence of impaired 
social functioning, a nervous breakdown, and being placed on 
homebound school instruction does not necessarily indicate 
that the appellant was suffering from a mental disability 
that rendered him permanently incapable of self-support.  

In this regard, the Board notes that, while the new evidence 
shows multiple diagnoses, including social phobia and 
generalized anxiety disorder, these diagnoses were rendered 
after the appellant's 18th birthday and there is no evidence 
that he was diagnosed with a mental disorder prior to his 
18th birthday.  The appellant has asserted that the physician 
who suggested homebound instruction did not reveal the nature 
of his disability for confidentiality reasons.  The appellant 
has also reported that records from Dr. W.G. are no longer 
available and that he is unable to locate the doctor.  While 
it is unfortunate that records from Dr. W.G. cannot be 
obtained, without a diagnosis of a mental disability 
documented prior to the appellant's 18th birthday, the Board 
is unable to determine if the appellant's impaired social 
functioning represented a mental disability at that time.  

Similarly, the Board notes that, while the new evidence shows 
impaired social functioning, there is no indication that the 
appellant's social impairment was severe enough to render him 
permanently incapable of self-support.  In this regard, the 
appellant has asserted that his mental condition made it 
impossible for him to complete his homebound instruction or 
attend summer school; however, the appellant's statement, 
alone, does not establish a permanent impairment.  The Board 
notes there is evidence that the appellant was unable to 
maintain employment due to his mental condition; however, 
this information pertains to the appellant's condition after 
he turned 18 years old, which is not relevant to this claim.  

The Board does not doubt the appellant sincerely believes he 
is entitled to recognition as the "helpless child" of the 
Veteran based upon permanent incapacity for self-support 
prior to the age of 18; however, even presuming the 
credibility of the new evidence, it does not tend to show 
permanent incapacity due to mental or physical disability 
before the appellant's 18th birthday.  Therefore, the Board 
finds that the evidence received in conjunction with the 
claim to reopen is not new and material, and does not serve 
to reopen the claim for recognition as the "helpless child" 
of the Veteran based upon permanent incapacity for self-
support.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Having found that the evidence is not new and material, the 
Board must conclude that no further adjudication of this 
claim is warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

Specific to requests to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the appellant in March 2006 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
his claim and of the appellant's and VA's respective duties 
for obtaining evidence.  The notice letter also included the 
criteria for reopening a previously denied claim, the 
criteria for establishing permanent incapacity for self-
support due to physical or mental disability, and information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  The appellant has 
submitted medical and lay evidence in support of his claim 
and neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  







	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having not been submitted, the 
claim for entitlement to recognition of the appellant as the 
"helpless child" of the Veteran based upon permanent 
incapacity for self-support prior to attaining the age of 18 
years is not reopened, and the appeal is accordingly denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


